               Case 2:19-cv-00290-RSL Document 148 Filed 09/18/19 Page 1 of 16



                                                                   The Honorable Robert S. Lasnik
 1

 2
                                         UNITED STATES DISTRICT COURT
 3                                      WESTERN DISTRICT OF WASHINGTON
                                                  AT SEATTLE
 4
   BRUCE CORKER d/b/a RANCHO ALOHA;
 5 COLEHOUR BONDERA and MELANIE
   BONDERA, husband and wife d/b/a                        No. 2:19-cv-00290-RSL
 6 KANALANI OHANA FARM; and ROBERT
   SMITH and CECELIA SMITH, husband and                   PROTECTIVE ORDER
 7 wife d/b/a SMITHFARMS, on behalf of
   themselves and others similarly situated,
 8
                               Plaintiffs,
 9
          v.
10
   COSTCO WHOLESALE CORPORATION, a
11 Washington corporation; AMAZON.COM,
   INC., a Delaware corporation; HAWAIIAN
12 ISLES KONA COFFEE, LTD., LLC, a
   Hawaiian limited liability company; COST
13 PLUS/WORLD MARKET, a subsidiary of
   BED BATH & BEYOND, a New York
14 corporation; BCC ASSETS, LLC d/b/a
   BOYER’S COFFEE COMPANY, INC., a
15 Colorado corporation; L&K COFFEE CO. LLC,
   a Michigan limited liability company;
16 MULVADI CORPORATION, a Hawaii
   corporation; COPPER MOON COFFEE, LLC,
17 an Indiana limited liability company; GOLD
   COFFEE ROASTERS, INC., a Delaware
18 corporation; CAMERON’S COFFEE AND
   DISTRIBUTION COMPANY, a Minnesota
19 corporation; PACIFIC COFFEE, INC., a Hawaii
   corporation; THE KROGER CO., an Ohio
20 corporation; WALMART INC., a Delaware
   corporation; BED BATH & BEYOND INC., a
21 New York corporation; ALBERTSONS
   COMPANIES INC., a Delaware corporation;
22 SAFEWAY INC., a Delaware corporation;
   MNS LTD., a Hawaii corporation; THE TJX
23 COMPANIES d/b/a T.J. MAXX, a Delaware
   corporation; MARSHALLS OF MA, INC. d/b/a
24 MARSHALLS, a Massachusetts corporation;
   SPROUTS FARMERS MARKET, INC., a
25 Delaware corporation,

26                                      Defendants.




     4823-0240-0414v.1 0113553-000004
               Case 2:19-cv-00290-RSL Document 148 Filed 09/18/19 Page 2 of 16




 1 1.         PURPOSES AND LIMITATIONS
 2            Discovery in this action is likely to involve production of confidential, proprietary, or
 3 private information for which special protection may be warranted. Accordingly, the parties

 4 hereby stipulate to and petition the court to enter the following Stipulated Protective Order. The

 5 parties acknowledge that this agreement is consistent with LCR 26(c). It does not confer blanket

 6 protection on all disclosures or responses to discovery, the protection it affords from public

 7 disclosure and use extends only to the limited information or items that are entitled to

 8 confidential treatment under the applicable legal principles, and it does not presumptively entitle

 9 parties to file confidential information under seal.

10            This stipulation is not an agreement that any particular document or category of
11 documents is discoverable, but is intended to protect only those documents that are produced and

12 which are entitled to protection.

13 2.          “CONFIDENTIAL” AND “HIGHLY CONFIDENTIAL” MATERIAL
14            “Confidential” material shall include the following documents and tangible things
15 produced or otherwise exchanged: (1) sensitive and/or non-public contractual terms with

16 customers, vendors, advertising platforms, and other parties; (2) sensitive pricing, financial,

17 and/or profit information; (3) sensitive information regarding suppliers and supplier lists; (4)

18 sensitive information regarding customers, customer lists, customer usage, and customer

19 technical requirements; (5) sensitive product development information and information relating

20 to new products; (6) sensitive development processes, designs, drawings, engineering, and

21 hardware and software configuration information; (7) sensitive marketing plans, business plans,

22 forecasts, and business strategies; (8) sensitive communications and information relating to

23 products and services, including, but not limited to, advertising data, which in the hands of

24 competitors would be valuable; (9) customer feedback regarding products that have not been

25 publicly disclosed; (10) protected personal information (including contact information) and other

26 information subject to privacy laws; (11) sensitive internal financial reporting; and (12) other




     4823-0240-0414v.1 0113553-000004
               Case 2:19-cv-00290-RSL Document 148 Filed 09/18/19 Page 3 of 16




 1 non-public business information that is treated confidentially by the producing party in the

 2 ordinary course of business, the disclosure of which may cause the producing party to be

 3 commercially disadvantaged or prejudiced.

 4            “Highly Confidential” material means any Confidential material which the producing
 5 party reasonably believes to be so competitively sensitive that it is entitled to additional

 6 protection via an “Attorneys’ Eyes Only” or “Outside Counsel Only” designation.

 7            Confidential and/or Highly Confidential material may further be designated as for
 8 “Plaintiffs’ Outside Counsel Only” if it is information that a defendant deems inappropriate to be

 9 shared with another defendant for competitive or proprietary business reasons. This level of

10 protection is necessary because the Parties acknowledge that many of the Defendants are

11 competitors with one another and the disclosure of this type of information would be highly

12 prejudicial to their businesses, and is correspondingly unnecessary for the others to see. These

13 designations bear the same protections as the Highly Confidential designations, with the

14 additional protection that the document may not be disclosed to anyone other than Plaintiffs’

15 outside counsel.

16 3.         SCOPE
17            The protections conferred by this agreement cover not only confidential material (as
18 defined above), but also (1) any information copied or extracted from confidential material; (2)

19 all copies, excerpts, summaries, or compilations of confidential material; and (3) any testimony,

20 conversations, or presentations by parties or their counsel that might reveal confidential material.

21            However, the protections conferred by this agreement do not cover information that is in
22 the public domain or becomes part of the public domain through trial or otherwise.

23 4.         ACCESS TO AND USE OF CONFIDENTIAL MATERIAL
24            4.1.      Basic Principles. A receiving party may use confidential material that is disclosed
25 or produced by another party or by a non-party in connection with this case only for prosecuting,

26 defending, or attempting to settle this litigation. Confidential material may be disclosed only to




     4823-0240-0414v.1 0113553-000004
               Case 2:19-cv-00290-RSL Document 148 Filed 09/18/19 Page 4 of 16




 1 the categories of persons and under the conditions described in this agreement. Confidential

 2 material must be stored and maintained by a receiving party at a location and in a secure manner

 3 that ensures that access is limited to the persons authorized under this agreement.

 4            4.2.      Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
 5 ordered by the court or permitted in writing by the designating party, a receiving party may

 6 disclose any confidential material only to:

 7                      (a)      the receiving party’s counsel of record in this action, as well as employees
 8 of counsel to whom it is reasonably necessary to disclose the information for this litigation;

 9                      (b)      the officers, directors, and employees (including in house counsel) of the
10 receiving party to whom disclosure is reasonably necessary for this litigation, unless:

11                                      1.   the producing party specifies, by appropriate designation, that a
12                                           particular document or material produced is for “Attorney’s Eyes
13                                           Only”, in which case the disclosure may be to in house counsel
14                                           only, and not to other officers, directors, or employees (for the
15                                           avoidance of doubt, this provision does not prevent disclosure to
16                                           outside counsel under §4.2(a)); or
17                                      2. The producing party specifies, by appropriate designation, that a
18                                           particular document or material produced is for “Outside Counsel
19                                           Only,” in which case no disclosure to the receiving party is
20                                           permitted;
21                      (c)      experts and consultants to whom disclosure is reasonably necessary for
22 this litigation and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit

23 A);

24                      (d)      the court, court personnel, and court reporters and their staff;
25                      (e)      copy or imaging services retained by counsel to assist in the duplication of
26 confidential material, provided that counsel for the party retaining the copy or imaging service




     4823-0240-0414v.1 0113553-000004
               Case 2:19-cv-00290-RSL Document 148 Filed 09/18/19 Page 5 of 16




 1 instructs the service not to disclose any confidential material to third parties and to immediately

 2 return all originals and copies of any confidential material;

 3                      (f)      during their depositions, witnesses from the designating party in the action
 4 to whom disclosure is reasonably necessary and who have signed the “Acknowledgment and

 5 Agreement to Be Bound” (Exhibit A), unless otherwise agreed by the designating party or

 6 ordered by the court. Pages of transcribed deposition testimony or exhibits to depositions that

 7 reveal confidential material must be separately bound by the court reporter and may not be

 8 disclosed to anyone except as permitted under this agreement;

 9                      (g)      the author or recipient of a document containing the information or a
10 custodian or other person who otherwise possessed or knew the information;

11                      (h)      insurers, including their claims representatives, for a party to whom it is
12 reasonably necessary to disclose the information for this litigation and who have signed the

13 ‘Acknowledgment and Agreement to Be Bound’ (Exhibit A).

14            4.3.      Filing Confidential Material. Before filing confidential material or discussing or
15 referencing such material in court filings, the filing party shall confer with the designating party

16 to determine whether the designating party will remove the confidential designation, whether the

17 document can be redacted, or whether a motion to seal or stipulation and proposed order is

18 warranted. Local Civil Rule 5(g) sets forth the procedures that must be followed and the

19 standards that will be applied when a party seeks permission from the court to file material under

20 seal.

21            4.4.      Pursuant to Section 6.3 below, where there is a challenge to the confidentiality
22 designation of a document, all parties shall continue to maintain the material in question pursuant

23 to the producing party’s confidentiality designation until the Court rules on the challenge. If the

24 parties are unable to resolve the dispute, a party may file and serve a motion to concerning the

25 confidentiality designation, under LCR 7, within ten (10) days of the meet and confer.

26




     4823-0240-0414v.1 0113553-000004
               Case 2:19-cv-00290-RSL Document 148 Filed 09/18/19 Page 6 of 16




 1            4.5.      In the event that the protected or confidential status of a document is challenged
 2 shortly before a motion, response or reply is to be filed, so that there may not be adequate time to

 3 resolve the issue, the Parties agree that the challenged documents will be submitted to the Court

 4 under seal, in accordance with Local Civil Rule 5(g), until such time as the Court rules on the

 5 confidentiality designation.         Depending on the outcome of the designation challenge, the
 6 document may then be subject to filing under seal upon the Court’s permission or direction.

 7 5.         DESIGNATING PROTECTED MATERIAL
 8            5.1.      Exercise of Restraint and Care in Designating Material for Protection. Each party
 9 or non-party that designates information or items for protection under this agreement must take

10 care to limit any such designation to specific material that qualifies under the appropriate

11 standards. The designating party must designate for protection only those parts of material,

12 documents, items, or oral or written communications that qualify, so that other portions of the

13 material, documents, items, or communications for which protection is not warranted are not

14 swept unjustifiably within the ambit of this agreement.

15            Mass or indiscriminate designations are prohibited. Designations that are shown to be
16 clearly unjustified or that have been made for an improper purpose (e.g., to unnecessarily

17 encumber or delay the case development process or to impose unnecessary expenses and burdens

18 on other parties) expose the designating party to sanctions.

19            If it comes to a designating party’s attention that information or items that it designated
20 for protection do not qualify for protection, the designating party must promptly notify all other

21 parties that it is withdrawing the mistaken designation.

22            5.2.      Manner and Timing of Designations. Except as otherwise provided in this
23 agreement (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or

24 ordered, disclosure or discovery material that qualifies for protection under this agreement must

25 be clearly so designated before or when the material is disclosed or produced.

26




     4823-0240-0414v.1 0113553-000004
               Case 2:19-cv-00290-RSL Document 148 Filed 09/18/19 Page 7 of 16




 1                      (a)      Information in documentary form: (e.g., paper or electronic documents
 2 and deposition exhibits, but excluding transcripts of depositions or other pretrial or trial

 3 proceedings), the designating party must affix the words “CONFIDENTIAL,” “HIGHLY

 4 CONFIDENTIAL – ATTORNEYS’ EYES ONLY,” “HIGHLY CONFIDENTIAL – OUTSIDE

 5 COUNSEL ONLY,” or “HIGHLY CONFIDENTIAL – PLAINTIFFS’ OUTSIDE COUNSEL

 6 ONLY” to each page that contains confidential material. When such procedure is not reasonably

 7 feasible (e.g., for electronic documents produced as “native” files), the designating party may

 8 include confidentiality information in metadata accompanying the production, or in another

 9 method agreed upon by the parties.

10                      (b)      Testimony given in deposition or in other pretrial proceedings: the parties
11 and any participating non-parties must identify on the record, during the deposition or other

12 pretrial proceeding, all protected testimony, without prejudice to their right to so designate other

13 testimony after reviewing the transcript. Any party or non-party may, within thirty days after

14 receiving the transcript of the deposition or other pretrial proceeding, designate portions of the

15 transcript, or exhibits thereto, as confidential. If a party or non-party desires to protect

16 confidential information at trial, the issue should be addressed during the pre-trial conference.

17                      (c)      Other tangible items: the producing party must affix in a prominent place
18 on the exterior of the container or containers in which the information or item is stored the word

19 “CONFIDENTIAL,” and as appropriate, “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES

20 ONLY,” “HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL ONLY,” or “HIGHLY

21 CONFIDENTIAL – PLAINTIFFS’ OUTSIDE COUNSEL ONLY.” If only a portion or portions

22 of the information or item warrant protection, the producing party, to the extent practicable, shall

23 identify the protected portion(s).

24            5.3.      Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to
25 designate qualified information or items does not, standing alone, waive the designating party’s

26 right to secure protection under this agreement for such material. Upon timely correction of a




     4823-0240-0414v.1 0113553-000004
               Case 2:19-cv-00290-RSL Document 148 Filed 09/18/19 Page 8 of 16




 1 designation, the receiving party must make reasonable efforts to ensure that the material is

 2 treated in accordance with the provisions of this agreement.

 3 6.         CHALLENGING CONFIDENTIALITY DESIGNATIONS
 4            6.1.      Timing of Challenges. Any party may challenge a designation of confidentiality at
 5 any time. Unless a prompt challenge to a designating party’s confidentiality designation is

 6 necessary to avoid foreseeable, substantial unfairness, unnecessary economic burdens, or a

 7 significant disruption or delay of the litigation, a party does not waive its right to challenge a

 8 confidentiality designation by electing not to mount a challenge promptly after the original

 9 designation is disclosed.

10            6.2.      Meet and Confer. The parties must make every attempt to resolve any dispute
11 regarding confidential designations without court involvement. Any motion regarding

12 confidential designations or for a protective order must include a certification, in the motion or in

13 a declaration or affidavit, that the movant has engaged in a good faith meet and confer

14 conference with other affected parties in an effort to resolve the dispute without court action. The

15 certification must list the date, manner, and participants to the conference. A good faith effort to

16 confer requires a face-to-face meeting or a telephone conference.

17            6.3.      Judicial Intervention. If the parties cannot resolve a challenge without court
18 intervention, a party may file and serve a motion regarding confidentiality under Local Civil

19 Rule 7 (and in compliance with Local Civil Rule 5(g), if applicable). If the receiving party has

20 provided written notice that it intends to file confidential or protected documents in support of a

21 motion, a meet and confer is subsequently held, the parties cannot resolve the challenge to

22 confidentiality, and the designating party then fails to bring a motion to retain confidentiality

23 within 10 days of the meet and confer, it shall be considered a waiver of the designation of

24 confidentiality, unless good cause is shown. The burden of persuasion in any such motion shall

25 be on the designating party. Frivolous challenges, and those made for an improper purpose (e.g.,

26 to harass or impose unnecessary expenses and burdens on other parties) may expose the




     4823-0240-0414v.1 0113553-000004
               Case 2:19-cv-00290-RSL Document 148 Filed 09/18/19 Page 9 of 16




 1 challenging party to sanctions. All parties shall continue to maintain the material in question as

 2 confidential until the court rules on the challenge.

 3 7.         PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER
 4 LITIGATION

 5            If a party is served with a subpoena or a court order issued in other litigation that compels
 6 disclosure of any information or items designated in this action as “CONFIDENTIAL,” that

 7 party must:

 8                      (a)      promptly notify the designating party in writing and include a copy of the
 9 subpoena or court order;

10                      (b)      promptly notify in writing the party who caused the subpoena or order to
11 issue in the other litigation that some or all of the material covered by the subpoena or order is

12 subject to this agreement. Such notification shall include a copy of this agreement; and

13                      (c)      cooperate with respect to all reasonable procedures sought to be pursued
14 by the designating party whose confidential material may be affected.

15 8.         UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
16            If a receiving party learns that, by inadvertence or otherwise, it has disclosed confidential
17 material to any person or in any circumstance not authorized under this agreement, the receiving

18 party must immediately (a) notify in writing the designating party of the unauthorized

19 disclosures, (b) use its best efforts to retrieve all unauthorized copies of the protected material,

20 (c) inform the person or persons to whom unauthorized disclosures were made of all the terms of

21 this agreement, and (d) request that such person or persons execute the “Acknowledgment and

22 Agreement to Be Bound” that is attached hereto as Exhibit A.

23 9.         INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED
24 MATERIAL

25            When a producing party gives notice to receiving parties that certain inadvertently
26 produced material is subject to a claim of privilege or other protection, the obligations of the




     4823-0240-0414v.1 0113553-000004
              Case 2:19-cv-00290-RSL Document 148 Filed 09/18/19 Page 10 of 16




 1 receiving parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This

 2 provision is not intended to modify whatever procedure may be established in an e-discovery

 3 order or agreement that provides for production without prior privilege review. The parties

 4 agree to the entry of a non-waiver order under Fed. R. Evid. 502(d) as set forth herein.

 5 10.        NON TERMINATION AND RETURN OF DOCUMENTS
 6            Within 60 days after the termination of this action, including all appeals, each receiving
 7 party must return all confidential material to the producing party, including all copies, extracts

 8 and summaries thereof. Alternatively, the parties may agree upon appropriate methods of

 9 destruction.

10            Notwithstanding this provision, counsel are entitled to retain one archival copy of all
11 documents filed with the court, trial, deposition, and hearing transcripts, correspondence,

12 deposition and trial exhibits, expert reports, attorney work product, and consultant and expert

13 work product, even if such materials contain confidential material.

14            The confidentiality obligations imposed by this agreement shall remain in effect until a
15 designating party agrees otherwise in writing or a court orders otherwise.

16                       IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
17

18

19

20

21

22

23

24

25

26




     4823-0240-0414v.1 0113553-000004
              Case 2:19-cv-00290-RSL Document 148 Filed 09/18/19 Page 11 of 16



     Dated: September ___, 2019              Dated: September ___, 2019
 1
     Respectfully submitted,                 Respectfully submitted,
 2
   DAVIS WRIGHT TREMAINE LLP                 KARR TUTTLE CAMPBELL
 3 Attorneys for Defendants Cameron’s
   Coffee and Distribution Company; Gold
 4 Coffee Roasters, Inc.; The Kroger Co.;
   Albertson’s Companies Inc.; Safeway Inc.; By: s/ Paul Brown (per email authorization)
 5 Walmart, Inc.; The TJX Companies d/b/a       Paul Richard Brown, WSBA
   T.J. Maxx; Marshalls of MA, Inc. d/b/a       #19357
 6 Marshalls; Amazon.Com, Inc.; Copper          Nathan T. Paine, WSBA #34487
   Moon Coffee LLC; and Bed Bath & Beyond       701 Fifth Avenue, Suite 3300
 7 Inc.                                         Seattle, Washington 98104
                                                206.223.1313
 8 By s/ Jaime Drozd Allen_______               pbrown@karrtuttle.com
   Jaime Drozd Allen, WSBA #35742
 9 Stephen M. Rummage, WSBA #11168
   Ambika Doran, WSBA #38237                 LIEFF CABRASER HEIMANN & BERNSTEIN,
10 Jacob M. Harper (pro hac vice)            LLP
   Benjamin J. Robbins, WSBA #53376
11 920 Fifth Avenue, Suite 3300
   Seattle, WA 98104-1610
12 Telephone: (206) 757-8039                 By: s/ Daniel Seltz (per email authorization)
   Fax: (206) 757-7039                          Jason L. Lichtman
13 E-mail: jaimeallen@dwt.com                   Daniel E. Seltz
   E-mail: steverummage@dwt.com                 250 Hudson Street, 8th Floor
14 E-mail: ambikadoran@dwt.com                  New York, NY 10013
   E-mail: jharper@dwt.com                      212.355.9500
15 E-mail: benrobbins@dwt.com                   jlichtman@lchb.com
16                                              Attorneys for Plaintiffs and the Proposed Class
   ARNOLD & PORTER KAYE SCHOLER
17 LLP
   Attorneys for Defendant Bed Bath &
18 Beyond Inc. and Copper Moon Coffee LLC

19 Trenton H. Norris (pro hac vice)
   Trent.Norris@arnoldporter.com
20 Tommy Huynh (pro hac vice)
   Tommy.Huynh@arnoldporter.com
21 Three Embarcadero Center, 10th Floor
   San Francisco, CA 94111
22 Telephone: (415) 471-3100
   Fax: (415) 471-3400
23

24

25

26




     4823-0240-0414v.1 0113553-000004
              Case 2:19-cv-00290-RSL Document 148 Filed 09/18/19 Page 12 of 16



   HILLIS CLARK MARTIN & PETERSON P.S.
 1 Attorneys for Defendant Cost Plus, Inc.

 2 By s/ Eric D. Lansverk (per email authorization)
   Eric D. Lansverk, WSBA #17218
 3 999 Third Avenue, Suite 4600
   Seattle, WA 98104
 4 Telephone: (206) 623-1745
   Fax: (206) 623-7789
 5 E-mail: eric.lansverk@hcmp.com

 6
   BRYAN CAVE LEIGHTON PAISNER LLP
 7 Attorneys for Defendant Cost Plus, Inc.

 8 By s/ Marcy J. Bergman (per email authorization)
   Marcy J. Bergman (CA Bar No. 75826,
 9 pro hac vice application approved)
   Merrit M. Jones (CA Bar No. 209033,
10 pro hac vice application approved)
   Three Embarcadero Center, 7th Floor
11 San Francisco, California 94111-4070
   Telephone: (415) 675-3400
12 Fax: (415) 675-3635
   E-mail: Marcy.Bergman@bclplaw.com
13 E-mail: Merrit.Jones@bclplaw.com

14
   SAVITT BRUCE & WILLEY LLP
15 Attorneys for Defendants Costco Wholesale Corporation
   and L&K Coffee Co. LLC
16
   By s/ Duffy Graham (per email authorization)
17 Stephen C. Willey, WSBA #24499
   Duffy Graham, WSBA #33103
18 Brandi B. Balanda, WSBA #48836
   1425 Fourth Avenue Suite 800
19 Seattle, Washington 98101-2272
   Telephone: (206) 749-0500
20 Fax: (206) 749-0600
   E-mail: swilley@sbwLLP.com
21 E-mail: dgraham@sbwLLP.com
   E-mail: bbalanda@sbwLLP.com
22

23 //

24
     //
25

26 //




     4823-0240-0414v.1 0113553-000004
              Case 2:19-cv-00290-RSL Document 148 Filed 09/18/19 Page 13 of 16



   CADES SCHUTTE LLP
 1 Attorneys for Defendant MNS Ltd.

 2 By s/ Kelly G. LaPorte (per email authorization)
   Kelly G. LaPorte, pro hac vice
 3 Nathaniel Dang, pro hac vice
   1000 Bishop Street, 12th Floor
 4 Honolulu, HI 96813
   Telephone: (808) 521-9200
 5 Fax: (808) 521-9210
   E-mail: klaporte@cades.com
 6 E-mail: ndang@cades.com

 7
   BULLIVANT HOUSER BAILEY, PC
 8 Attorneys for Defendant MNS Ltd.

 9 By s/ Daniel R. Bentson (per email authorization)
   Daniel R. Bentson, WSBA #36825
10 Owen R. Mooney, WSBA #45779
   1700 Seventh Avenue, Suite 1810
11 Seattle, WA 98101
   Telephone: (206) 292-8930
12 Fax: (206) 386-5130
   E-mail: dan.bentson@bullivant.com
13 E-mail: owen.mooney@bullivant.com

14
   DORSEY & WHITNEY LLP
15 Attorneys for Defendant Sprouts Farmers Market, Inc.

16 By s/ J. Michael Keyes (per email authorization)
   J. Michael Keyes, WSBA #29215
17 Erin C. Kolter, WSBA #53365
   Brian J. Janura, WSBA #50213
18 Columbia Center
   701 Fifth Avenue, Suite 6100
19 Seattle, WA 98104
   Telephone: (206) 903-8800
20 E-mail: keyes.mike@dorsey.com
   E-mail: kolter.erin@dorsey.com
21 E-mail: janura.brian@dorsey.com

22

23 //

24
     //
25

26 //




     4823-0240-0414v.1 0113553-000004
              Case 2:19-cv-00290-RSL Document 148 Filed 09/18/19 Page 14 of 16



   LANE POWELL PC
 1 Attorneys for Defendant Hawaiian Isles Kona Coffee Company, Ltd.

 2 By s/ Erin M. Wilson (per email authorization)
   Erin M. Wilson, WSBA No. 42454
 3 Tiffany Scott Connors, WSBA No. 41740
   Jessica Walder, WSBA No. 47676
 4 1420 Fifth Avenue, Suite 4200
   P.O. Box 91302
 5 Seattle, WA 98111-9402
   Telephone: (206) 223-7000
 6 Fax: (206) 223-7107
   E-mail: wilsonem@lanepowell.com
 7 E-mail: connorst@lanepowell.com
   E-mail: walderj@lanepowell.com
 8
   BUCHALTER
 9 A Professional Corporation
   Attorneys for Defendant Mulvadi Corporation
10
   By s/ Bradley P. Thoreson (per email authorization)
11 Bradley P. Thoreson, WSBA #18190
   1420 Fifth Ave., Ste. 3100
12 Seattle, WA 98101-1337
   Telephone: (206) 319-7052
13 E-mail: bthoreson@buchalter.com

14
   WILSON SMITH COCHRAN DICKERSON
15 Attorneys for Defendant Pacific Coffee, Inc.

16 By s/ Alfred E. Donohue (per email authorization)
   Alfred E. Donohue, WSBA #32774
17 Maria E. Sotirhos, WSBA #21726
   901 Fifth Avenue, Suite 1700
18 Seattle, WA 98164
   Telephone: (206) 623-4100
19 Fax: (206) 623-9273
   E-mail: donohue@wscd.com
20 E-mail: sotirhos@wscd.com

21 LEE SMART, P.S., INC.
   Attorneys for Defendant BCC
22
   By s/ Marc Rosenberg (per email authorization)
23 Marc Rosenberg, WSBA # 31034
   1800 One Convention Place
24 701 Pike St.
   Seattle, WA 98101-3929
25 Telephone: (206) 624-7990
   Fax: (206) 624-5944
26 E-mail: mr@leesmart.com




     4823-0240-0414v.1 0113553-000004
              Case 2:19-cv-00290-RSL Document 148 Filed 09/18/19 Page 15 of 16




 1            PURSUANT TO STIPULATION, IT IS SO ORDERED

 2            IT IS FURTHER ORDERED that pursuant to Fed. R. Evid. 502(d), the production of any

 3 documents in this proceeding shall not, for the purposes of this proceeding or any other

 4 proceeding in any other court, constitute a waiver by the producing party of any privilege

 5 applicable to those documents, including the attorney-client privilege, attorney work-product

 6 protection, or any other privilege or protection recognized by law.

 7

 8 DATED: September 18, 2019

 9

10                                               A
                                                 Robert S. Lasnik
11                                               United States District Judge
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26




     4823-0240-0414v.1 0113553-000004
              Case 2:19-cv-00290-RSL Document 148 Filed 09/18/19 Page 16 of 16




 1                                              EXHIBIT A
 2                        ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3            I,   ____________________________________          [print   or   type   full   name],   of
 4 ____________________________________ [print or type full address], declare under penalty of

 5 perjury that I have read in its entirety and understand the Stipulated Protective Order that was

 6 issued by the United States District Court for the Western District of Washington on

 7 ____________ in the case of Corker, et al. v. Costco Wholesale Corp., et al . I agree to comply

 8 with and to be bound by all the terms of this Stipulated Protective Order and I understand and

 9 acknowledge that failure to so comply could expose me to sanctions and punishment in the

10 nature of contempt. I solemnly promise that I will not disclose in any manner any information or

11 item that is subject to this Stipulated Protective Order to any person or entity except in strict

12 compliance with the provisions of this Order.

13            I further agree to submit to the jurisdiction of the United States District Court for the
14 Western District of Washington for the purpose of enforcing the terms of this Stipulated

15 Protective Order, even if such enforcement proceedings occur after termination of this action.

16 Date:

17 City and State where sworn and signed:

18 Printed name:

19 Signature:

20

21

22

23

24

25

26




     4823-0240-0414v.1 0113553-000004
